     Case: 4:19-cv-01185-JCH Doc. #: 19 Filed: 05/26/20 Page: 1 of 2 PageID #: 124




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ASHLEY DRACKERT,                                  )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )     Cause No. 4:19-CV-01185-JCH
                                                  )
FORT ZUMWALT R-II SCHOOL                          )
DISTRICT, et al.                                  )
                                                  )
         Defendants.                              )


                       FIRST AMENDED CASE MANAGEMENT ORDER

         This matter is before the Court on the Parties’ First Joint Motion to Amend Case

Management Order. The Motion is GRANTED as follows:

         1.      The Parties shall complete all discovery in this case no later than August 4, 2020.

          2.     Any motions to dismiss, for summary judgment, motions for judgment on the

pleadings or, if applicable, any motion to exclude testimony pursuant to Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co. Ltd. v. Carmichael, 526 U.S. 137

(1999), must be filed no later than September 3, 2020. Any response shall be filed no later than

September 24, 2020. Any reply shall be filed no later than October 1, 2020. In the event

dispositive motions are filed prior to the above specified date, the opposing party shall file a

response thirty days after the filing of the dispositive motion. A reply may be filed ten (10) days

after the filing of the response. Briefing of such motions shall be governed by E.D. Mo. L. R.

4.01.

          5.     This matter will be reset for JURY trial on February 1, 2021, at 9:00 AM. This

is a four-week docket, and the parties are expected to be ready and available for trial on the first

                                                  1
  Case: 4:19-cv-01185-JCH Doc. #: 19 Filed: 05/26/20 Page: 2 of 2 PageID #: 125




day of the docket and thereafter on twenty-four hours’ notice. Parties should be prepared to

select a jury prior to the trial date if called upon to do so by the Court.

         6.     All other matters contained in the Court’s previously filed case management order

and amended case management order remain in full force and effect.

         Dated this _26th__ day of May 2020.
                                                           \s\ Jean C. Hamilton
                                                        JEAN C. HAMILTON
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
